         Case 1:18-cv-00681-RJL Document 126 Filed 01/22/20 Page 1 of 3



                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA



AARON RICH
                               Plaintiff,                   Civil Action No. 1:18-cv-00681-RJL
    v.                                                      Hon. Richard J. Leon
EDWARD BUTOWSKY,
MATTHEW COUCH, and
AMERICA FIRST MEDIA

                               Defendants.




       PLAINTIFF’S NOTICE OF SUPPLEMENTAL AUTHORITY REGARDING
                         DEFENDANT BUTOWSKY

       Defendant Edward Butowsky has claimed that he is suffering from “extremely serious

medical issues” that have required “rescheduling” of his deposition, Dkt. No. 109, at 1, and

“limited his ability to participate in discovery” such that a “substantial extension of the discovery

deadline is warranted,” Dkt. 106, at 7.

       Plaintiff notifies the Court that earlier today, Mr. Butowsky posted a new video for

public release to his Twitter account as well as his “Making Sense with Ed Butowsky” YouTube

Channel. The video, in which Mr. Butowsky speaks but does not appear, lasts 2 minutes and 42

seconds, and is available online at the time of this filing at both of the following:

https://twitter.com/EdButowsky/status/1220037686452420610                                 (Twitter);

https://www.youtube.com/watch?v=nToLiToHIyI&feature=youtu.be (YouTube).

       In the video, Mr. Butowsky analyzes the conditions of the stock market thus far in 2020,

including discussing investment strategies that he is currently employing for clients.            At

approximately 1 minute and 48 seconds into the video, a time stamp appears on the Wall Street


                                                 1
           Case 1:18-cv-00681-RJL Document 126 Filed 01/22/20 Page 2 of 3



Journal page that Mr. Butowsky is analyzing, revealing a time of “2:43 PM Coordinated

Universal Time, 1/21/20,” suggesting that the video was created at or after that time and date.

Mr. Butowsky sounds lucid as he presents his analysis, and says nothing about any medical

condition. At the end of the video, Mr. Butowsky offers to take phone calls from anyone

listening to the video, stating: “give me a call anytime,” after which he offers two phone numbers

at which he may be reached.

          The video just released underscores that Mr. Butowsky is currently capable of attending

to his discovery obligations, as argued in Plaintiff’s Opposition with respect to Mr. Butowsky’s

claims to medical disability. See Dkt. No. 116. Plaintiff respectfully urges that the Court review

this video before issuing any Order on Mr. Butowsky’s pending motion to extend the discovery

period.



Dated: January 22, 2020
                                               s/ Michael J. Gottlieb
                                               MICHAEL J. GOTTLIEB (D.C. Bar No. 974960)
                                               WILLKIE FARR & GALLAGHER LLP
                                               1875 K Street NW
                                               Washington, DC 20006
                                               Tel: (202) 303-1000
                                               Fax: (202) 303-2000
                                               mgottlieb@willkie.com

                                               JOSHUA P. RILEY (D.C. Bar No. 1026900)
                                               MERYL C. GOVERNSKI (D.C. Bar No. 1023549)
                                               BOIES SCHILLER FLEXNER LLP
                                               1401 New York Ave NW
                                               Washington, DC 20005
                                               Tel: (202) 237-2727
                                               Fax: (202) 237-6131
                                               jriley@bsfllp.com
                                               mgovernski@bsfllp.com

                                               Attorneys for Plaintiff Aaron Rich


                                                 2
         Case 1:18-cv-00681-RJL Document 126 Filed 01/22/20 Page 3 of 3



                                 CERTIFICATE OF SERVICE
       The undersigned counsel certifies that on January 22, 2020, the foregoing document was

filed through the CM/ECF system and thereby served electronically on counsel for Defendant

Edward Butowsky and Matthew Couch. A courtesy copy of the foregoing document was also

emailed to their counsel, Eden Quainton, at equainton@gmail.com. Mr. Quainton has agreed to

convey served and filed documents to Defendant America First Media through Defendant Couch

as necessary.

       Dated: January 22, 2020

                                          /s/ Michael J. Gottlieb
                                          MICHAEL J. GOTTLIEB (D.C. Bar No. 974960)
                                          WILLKIE FARR & GALLAGHER LLP
                                          1875 K Street NW
                                          Washington, DC 20006
                                          Tel: (202) 303-1000
                                          Fax: (202) 303-2000
                                          mgottlieb@willkie.com

                                          Attorney for Plaintiff Aaron Rich




                                             3
